 Case: 4:20-cv-01227-JAR Doc. #: 72 Filed: 01/21/21 Page: 1 of 4 PageID #: 3292




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI


TAMIA BANKS, et al.,

              Plaintiffs,
                                                             Case No. 4:20-cv-01227
        v.

COTTER CORPORATION (N.S.L.), et al.,

               Defendants.


COTTER CORPORATION (N.S.L.),

              Third-Party Plaintiff,

        v.

MALLINCKRODT LLC, et al.,

              Third-Party Defendants.


                                       NOTICE OF APPEAL

       Defendant and Third-Party Plaintiff Cotter Corporation (N.S.L.) (“Cotter”) hereby gives

notice of appeal to the United States Court of Appeals for the Eighth Circuit from the Honorable

John A. Ross’s Memorandum and Order (ECF No. 71) entered in this action on December 22,

2020, declining to exercise supplemental jurisdiction over Plaintiffs’ claims under 28 U.S.C.

§ 1367(c).

       The statutory basis for this appeal as of right is 28 U.S.C. §§ 1291, 1367, and 1442.

Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 637–38 (2009) (remand order reviewable

after district court declines to exercise supplemental jurisdiction under § 1367(c)); Quackenbush

v. Allstate Ins. Co., 517 U.S. 706, 712–14 (1996) (abstention decision reviewable under § 1291




                                                1
    Case: 4:20-cv-01227-JAR Doc. #: 72 Filed: 01/21/21 Page: 2 of 4 PageID #: 3293




and collateral order doctrine); Gaming Corp. of Am. v. Dorsey & Whitney, 88 F.3d 536, 541–42

(8th Cir. 1996) (remand order reviewable after declining to exercise supplemental jurisdiction

under § 1367(c)).1

         The District Court’s December 22, 2020 Memorandum and Order expressly stayed

remand so that any party may exercise its right to appeal, which includes all subsidiary orders.

ECF No. 71 at 14. These subsidiary orders include the District Court’s March 29, 2019

Memorandum and Order declining to exercise its original jurisdiction over Plaintiffs’ claims

under the Price-Anderson Act, id. at 12–13; Banks v. Cotter Corp., No. 4:18-CV-624 JAR, 2019

WL 1426259, at *1 (E.D. Mo. Mar. 29, 2019), which was clear error. Halbrook v. Mallinckrodt,

LLC, 888 F.3d 971, 972 (8th Cir. 2018) (applying Price-Anderson Act to claims against Cotter

and Mallinckrodt and holding “Congress spoke clearly when stating such ‘action shall be

deemed to be an action arising under’ federal law”); see also Cotroneo v. Shaw Env’t &

Infrastructure, Inc., 639 F.3d 186, 195 (5th Cir. 2011) (reversing district court that “believed the

claims arose exclusively under state law, declined to exercise supplemental jurisdiction over

them, and thus dismissed the claims without prejudice. Given that the claims actually arise under

federal law by operation of the PAA [Price-Anderson Act], however, the district court had

original, rather than supplemental, jurisdiction over them. As such, the district court could not

decline to exercise that jurisdiction.” (citations omitted)).




1
  Jacks v. Meridian Res. Co., LLC, 701 F.3d 1224, 1229 (8th Cir. 2012) appears to limit the Eighth
Circuit’s plenary review of appealed orders. Because Jacks conflicts with other circuit precedent on the
issue, see, e.g., Lu Junhong v. Boeing Co., 792 F.3d 805, 811–12 (7th Cir. 2015), the United States
Supreme Court granted certiorari to resolve the conflict. BP P.L.C. v. Mayor & City Council of
Baltimore, 141 S. Ct. 222 (2020). Any decision on Jacks grounds should be held in abeyance pending the
outcome of BP P.L.C.



                                                   2
 Case: 4:20-cv-01227-JAR Doc. #: 72 Filed: 01/21/21 Page: 3 of 4 PageID #: 3294




       Alternatively, in an abundance of caution, Cotter also seeks review of the District Court’s

order by way of petition for mandamus. See Melahn v. Pennock Ins., Inc., 965 F.2d 1497, 1500

(8th Cir. 1992) (treating notice of appeal as petition for writ of mandamus and considering

district court’s decision to abstain from exercising jurisdiction); In re Life Ins. Co. of N. Am., 857

F.2d 1190, 1193 (8th Cir. 1988) (considering mandamus petition related to erroneous remand of

nominally state-law claim that was completely preempted by federal law).

       The December 22, 2020 Memorandum and Order and March 29, 2019 Memorandum and

Order are attached as Exhibits 1 and 2, respectively.

       Dated: January 21, 2021                 Respectfully submitted,

                                                /s/ Brian O. Watson
                                               RILEY SAFER HOLMES & CANCILA LLP
                                               Brian O. Watson, #68678MO
                                               Lauren E. Jaffe, #6316795IL
                                               Jennifer Steeve, #308082CA
                                               70 W. Madison St., Suite 2900
                                               Chicago, Illinois 60602
                                               (312) 471-8700 (main)
                                               (312) 471-8701 (fax)
                                               bwatson@rshc-law.com
                                               ljaffe@rshc-law.com
                                               jsteeve@rshc-law.com
                                               docketdept@rshc-law.com

                                               SWANSON, MARTIN & BELL, LLP
                                               Marcie J. Vantine, #56860MO
                                               mvantine@smbtrials.com
                                               One Bank of America Plaza
                                               800 Market Street, Suite 2100
                                               St. Louis, MO 63101
                                               314.242.0903 (telephone)
                                               314.242.0990 (facsimile)

                                               ATTORNEYS FOR DEFENDANT/
                                               THIRD-PARTY PLAINTIFF
                                               COTTER CORPORATION (N.S.L.)




                                                  3
 Case: 4:20-cv-01227-JAR Doc. #: 72 Filed: 01/21/21 Page: 4 of 4 PageID #: 3295




                                CERTIFICATE OF SERVICE

       I certify that on January 21, 2021, these papers were filed through the Eastern District of

Missouri Court’s CM/ECF system, which will automatically serve an electronic copy upon all

counsel of record.

                                                    Respectfully submitted,

                                                    RILEY SAFER HOLMES & CANCILA LLP

                                                    By: /s/ Brian O. Watson________
                                                       Brian O. Watson, #68678MO
                                                       Jennifer Steeve, #308082CA
                                                       Lauren E. Jaffe, #6316795IL
                                                       70 W. Madison St., Suite 2900
                                                       Chicago, Illinois 60602
                                                       (312) 471-8700
                                                       (312) 471-8701 - Fax
                                                       bwatson@rshc-law.com
                                                       jsteeve@rshc-law.com
                                                       ljaffe@rshc-law.com
                                                       docketdept@rshc-law.com




                                                4
